An appellate court having jurisdiction may, in proper cases,
by the discretionary writ of prohibition, determine the legality of the exercise of jurisdiction by a lower court in a pending cause, whether the lower court had merely assumed, or had specifically adjudicated, that it had jurisdiction. Substantial questions of the lack of jurisdiction of a court in a cause, if duly presented to the proper court having jurisdiction to issue the writ of prohibition in appropriate proceedings, may be determined at any time during the pendency of the cause, subject to authorized judicial review. In this case, when the response of the county judge to the rule nisi in prohibition sufficiently showed that he had assumed and was exercising jurisdiction, and was justified in doing so, the *Page 671 
circuit court properly quashed the discretionary rulenisi in prohibition proceedings issued by him. On writ of error taken to the order quashing the rule nisi, the order was affirmed. In the Everette case the jurisdiction of the county judge was specifically adjudicated by him.
BUFORD, J., concurs.